RX FUNDS TRUST (formerly, the American Independence Funds Trust II) (the “Trust”) SUPPLEMENT DATED DECEMBER 28, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 (AS SUPPLEMENTED THROUGH SEPTEMBER 28, 2015) RX MAR TACTICAL MODERATE GROWTH FUND (formerly the American Independence MAR Tactical Moderate Growth Fund) (TICKERS: MGZIX, MGZAX, MGZCX) RX MAR TACTICAL GROWTH FUND (formerly the American Independence MAR Tactical Growth Fund) (TICKERS: MGMIX, MGMAX, MGMCX) This supplement to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2015, as supplemented through September 28, 2015, for the Rx Funds Trust, updates certain information in the Prospectus and SAI with respect to the Rx MAR Tactical Moderate Growth Fund and the Rx MAR Tactical Growth Fund, each a series of the Trust (the “Funds”). As announced in a supplement dated August 3, 2015 to the Funds’ Prospectus and SAI, effective July 31, 2015, the Advisory Agreement between American Independence Financial Services, LLC (“American Independence”), which is now known as RiskX Investments, LLC, the Funds’ adviser, (“RiskX Investments” or “Adviser”) and the Trust on behalf of the Funds, by its terms, and in accordance with certain provisions of the Investment Company Act of 1940, as amended (the “1940 Act”), was terminated upon the merger between American Independence and FolioMetrix, LLC (the “Transaction”). In anticipation of the Transaction, the Trust’s Board of Trustees, approved, in accordance with Rule 15a-4 under the 1940 Act, an interim advisory agreement (“Interim Agreement”) and a new advisory agreement (“New Agreement”), both between the RiskX Investments and the Trust on behalf of the Funds. The Interim Agreement became effective on August 1, 2015. Under Rule 15a-4, an interim agreement may have a duration of up to 150 days and any compensation earned under the interim agreement must be held in an escrow account with the fund’s custodian.
